Citation Nr: 0113848	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-04 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
anxiety disorder.  

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from January 1944 to December 
1945.  The record shows that the veteran was a prisoner-of-
war (POW) of the German government during World War II.  

By rating action in October 1986, the RO denied entitlement 
of the veteran to service connection for an anxiety disorder.  
The veteran was notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the RO which, 
in part, denied service connection for degenerative joint 
disease of the cervical spine and his request to reopen a 
previously denied claim for service connection for an anxiety 
disorder.  

By rating action in March 2000, the RO denied entitlement to 
a total rating for compensation purposes based on individual 
unemployability.  A notice of disagreement to this rating 
action was received in June 2000.  However, the veteran and 
his representative have not been provided with a Statement of 
the Case (SOC) as required by 38 C.F.R. § 19.26 (2000).  
Accordingly, this matter will be addressed further in the 
remand section of this document.  


REMAND

Initially the Board notes that where service medical records 
may be absent or missing, there is a heightened duty of the 
Board to consider the applicability of the benefit of the 
doubt, to assist the claimant in developing the claim, and to 
explain its decision.  The case law does not, however, lower 
the legal standard for proving a claim for service 
connection.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

In the instant case, the National Personal Records Center 
(NPRC) notified the RO in June 1986 that the veteran's 
service medical records were apparently destroyed by fire in 
1973.  It was also indicated that the veteran was a POW from 
March 31 to April 13, 1945.  No explanation was offered as to 
how the dates of the veteran's POW status were determined.  

With his Notice of Disagreement (NOD), received in May 1999, 
the veteran submitted copies of several documents indicating 
that he was held as a POW on January 6, 1945.  A copy of a 
newspaper article, date stamped in May 1945, reported that 
the veteran had been a POW since December 21, (1944).  The 
period of time that the veteran was a POW is significant for 
purposes of the presumption of service connection for the 
disabilities at issue on appeal.  38 C.F.R. § 3.309(c) 
(2000).  The absence of the veteran's service medical records 
and the introduction of new evidence showing internment as a 
POW earlier than March 31, 1945, raises some question as to 
the specific dates of the veteran's POW detention.  
Therefore, additional development must be undertaken to 
determine the exact period that the veteran was held as a 
POW.  

Additionally, during the pendency of this appeal, a 
significant change in the law was effected.  Specifically, on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to its 
duty-to-assist obligation, and superceded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, 
the RO has undertaken those notice and/or development actions 
required thereby and, as a result, the veteran may have been 
denied the opportunity to submit pertinent evidence in 
support of the claims advanced or formulate appropriate 
argument on appeal to the Board.  It thus would be 
potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)). 

Lastly, as noted above, the veteran submitted a timely notice 
of disagreement to the March 2000 rating action which denied 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  However, an SOC has not been 
issued.  The Court has held that when there has been an 
initial RO adjudication of a claim and a NOD has been filed 
as to its denial, thereby initiating the appellate process, 
the claimant is entitled to an SOC regarding the denied 
issue(s).  The RO's failure to issue such an SOC is a 
procedural defect requiring remand.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2000).  Additionally, where, 
as here, the record before the Board is inadequate to render 
a fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim to reopen for entitlement to 
service connection for an anxiety 
disorder and his claim of entitlement to 
service connection for degenerative joint 
disease of the cervical spine, including 
medical opinions as to diagnoses, causes, 
and dates of onset, and/or lay statements 
by family members or others.  The RO 
should also advise the veteran of his 
right to submit any additional argument 
and/or evidence in support of such 
claims.  Such evidence may be of a lay or 
medical variety, including but not 
limited to copies of service medical or 
personnel records he may hold in his 
possession; statements from service 
medical personnel; "buddy" certificates 
or affidavits from fellow service 
persons; employment or retirement 
physical examinations; medical evidence 
from hospitals, clinics, and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  Such evidence 
should be relevant to the question of the 
service incurrence or aggravation of the 
veteran's claimed anxiety disorder and 
degenerative joint disease of the 
cervical spine.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for an anxiety disorder 
and/or degenerative joint disease of the 
cervical spine prior to, during, and 
after his discharge from military 
service.  The approximate dates of any 
such evaluation or treatment should also 
be provided, to the extent possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

4.  The RO should take appropriate steps 
to obtain from the veteran the original 
copies of the January 1945 documents 
submitted with his NOD discussed above, 
as well as any other evidence he might 
have in his possession, including but not 
limited to, "buddy" statements or 
affidavits from fellow POW's, or letters 
written or photographs taken while he was 
a POW, denoting the time frame of his POW 
status.

5.  The RO should thereafter forward the 
documents referenced in the fourth 
indented paragraph above to the 
appropriate service department to 
determine the exact dates of the 
veteran's internment as a POW.  The 
service department should provide a 
discussion, with specific references to 
appropriate documents, for its 
conclusions as to the dates of the 
veteran's POW internment.  

As well, through direct contact with the 
appropriate service department and the 
NPRC, the RO should attempt once again to 
obtain a complete set of the veteran's 
service medical and personnel records or 
supplementary information through 
secondary sources, such as the Office of 
the Surgeon General.  Once obtained, all 
of the foregoing information must then be 
added to the claims folder.

6.  The veteran should thereafter be 
afforded a VA orthopedic examination to 
determine the nature and, if possible, 
the etiology of any identified cervical 
spine disability.  The claims folder and 
a copy of this REMAND must be made 
available to the examiner for review, and 
the examiner should indicate that he or 
she reviewed the file.  Such examination 
is to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all cervical spine disability present.  
All applicable diagnoses must be fully 
set forth.

The examining orthopedist is requested to 
provide a professional opinion, with full 
supporting rationale, as to each of the 
following:

(a)  Is it at least as likely 
as not that the veteran 
currently has post-traumatic 
arthritis of the cervical spine 
as a result of trauma during 
his POW experience?

(b)  Is it at least as likely 
as not that the veteran's 
degenerative joint disease of 
the cervical spine, if 
unrelated to in-service trauma 
during captivity as a POW, had 
its onset during his period of 
active duty or was manifested 
to a compensable degree within 
the one-year period following 
his discharge from service?  If 
its onset did not occur in 
service or arthritis was not 
manifested to a compensable 
degree within the one-year 
period after service, on what 
date did onset occur?

In formulating a response to 
the aforementioned questions, 
the examiner is requested to 
utilize the standard of proof 
identified in italics.

7.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

8.  Upon the completion of the foregoing 
development, the RO should adjudicate the 
question of whether new and material 
evidence has been presented to reopen the 
veteran's previously denied claim of 
entitlement to service connection for a 
psychiatric disorder, on the basis of all 
the evidence on file and all governing 
legal authority, including the VCAA.  In 
the event that new and material evidence 
is found to have been submitted to reopen 
the claim, then the RO should initiate 
those actions in the indented paragraphs 
which follow and which pertain to the 
claim to reopen for service connection 
for a psychiatric disorder.  
Readjudication of the veteran's claim for 
service connection for degenerative joint 
disease of the cervical spine should also 
be undertaken.  If new and material 
evidence is not found to have been 
presented and/or the claim for service 
connection for degenerative joint disease 
of the cervical spine is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case which should include a summary 
of the evidence and applicable law and 
regulations considered pertinent to such 
issue(s).  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.  

9.  In the event that new and material 
evidence is found by the RO to have been 
submitted to reopen the veteran's claim 
for service connection for a psychiatric 
disorder, the veteran is to be afforded a 
VA psychiatric examination for the 
purpose of determining the nature and 
etiology of the veteran's claimed 
psychiatric disorder, inclusive of 
anxiety.  The veteran's claims folder in 
its entirety, including a copy of this 
remand, is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated personality testing must 
also be accomplished if deemed warranted 
by the examiner.  All pertinent diagnoses 
are then to be fully set forth.

The examining psychiatrist is requested 
to provide a professional opinion, with 
full supporting rationale, as to the 
following:

Is it at least as likely as not 
that the veteran currently has 
an acquired psychiatric 
disorder entailing a psychosis, 
an anxiety state, or a 
dysthymic disorder?

In formulating a response to 
the aforementioned question, 
the examiner is requested to 
utilize the standard of proof 
identified in italics.

10.  Thereafter, the RO should review the 
examination report.  If such report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

11.  If and only if the psychiatric 
examination requested above was required 
based on the RO's finding that new and 
material evidence had been submitted to 
reopen the claim, the RO should then 
adjudicate the merits of the veteran's 
reopened claim for service connection for 
a psychiatric disability, based on all 
the evidence on file and all governing 
legal authority, including the VCAA and 
all pertinent case law.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case which should include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.  

12.  Lastly, the RO should also issue the 
veteran an SOC on the issue of 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability.  The veteran should also 
be notified of the need to file a timely 
substantive appeal to this issue should 
he wish the Board to address this matter.  

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Brian J. Milmoe
	Acting Member, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




